DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11239486B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the type of cells and direction of cells is a mere change in shape and orientation or aesthetic design choice (see MPEP 2144.04).
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: Nakamura (JP5873949 as cited within the IDS) is the closest prior art of record. However, Nakamura is silent to wherein the gas supply pipe comprises a first protruding portion protruding inwards from an inner side of the gas supply pipe and located at a position corresponding to the first joining portion in any cross-section along an insertion direction of the gas supply pipe into the manifold. Additionally, it would not have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to modify Nakamura to arrive at the instant claimed invention. Another notable prior art of reference is Borchers (US 2006/0204826) which discloses inward protrusions within pipes (figure 4 #307) in order to control the pressure within the pipes. However, Borchers does not discloses the specific location of the protrusion nor the motivation to have the protrusion at the specific location. The prior arts Nakata (US 2017/0309931) discloses the protrusions within [0036], however the protrusions are used for the heat exchanging purposes. Kuwayama discloses the protrusion within [0059], however the protrusions are used for water drainage. Therefore, the prior arts do not discloses the specific location of the protrusion nor the motivation to have the protrusion at the specific location. Thus, the instant claimed invention deemed novel and non-obvious and contributes to the art of cell stack devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724